33 Cal. 3d 727 (1983)
661 P.2d 1072
190 Cal. Rptr. 918
CITY OF LONG BEACH, Plaintiff and Appellant,
v.
RICHARD BOZEK, Defendant and Respondent.
Docket No. L.A. 31448.
Supreme Court of California.
April 25, 1983.
MEMORANDUM CASE
OPINION
THE COURT.
On January 10, 1983, the Supreme Court of the United States granted a petition for writ of certiorari in this case and ordered that "The judgment is vacated and the case is remanded to the Supreme Court of California to consider whether its judgment is based upon federal or state constitutional grounds, or both." (___ U.S. ___ [74 L. Ed. 2d 943, 103 S. Ct. 712].)
Pursuant to this mandate, the remittitur is recalled. We have reexamined our decision in this case (reported at 31 Cal. 3d 527 [183 Cal. Rptr. 86, 645 P.2d *728 137]), and certify that our judgment is based on both the First Amendment to the United States Constitution and article I, section 3, of the California Constitution; accordingly, the latter provision furnishes an independent ground to support the decision. Because we deem it unnecessary to modify our prior opinion, we reiterate that opinion in its entirety.
Let the remittitur issue forthwith.